Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this  Agreement ), dated as of May 8, 2008, by and among Synovics Pharmaceuticals, Inc., a Nevada corporation (the  Company ), Axiom Capital Management, Inc. (the  Placement Agent ), and the purchasers of the Securities listed on Schedule A attached hereto (each an  Investor  or collectively, the  Investors ). WHEREAS, the Company and each of the Investors (i) have entered into a Subscription Agreement dated the date hereof, or (ii) in the case of Bridge Note Investors have previously entered into a Subscription Agreement (each a  Subscription Agreement  and collectively, the  Subscription Agreements ); and WHEREAS, to induce each Investor to execute and deliver a Subscription Agreement or to convert their Bridge Note as provided therein, the Company has agreed to provide certain registration rights under the Securities Act, and the rules and regulations thereunder, or any similar successor statute, as well as any applicable state securities laws. NOW, THEREFORE, in consideration of the premises, representations, warranties, and the mutual covenants and agreements contained herein, and in the Subscription Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company, the Placement Agent and the Investors, intending to be legally bound, hereby agree as follows: 1. DEFINITIONS. Capitalized terms defined in the Subscription Agreement shall have the same meanings herein as are ascribed to them therein. In addition, as used in this Agreement, the following terms shall have the following meanings ascribed to them below:  Affiliate  means any Person that has a relationship with a designated Person whereby either of such Persons directly or indirectly controls or is controlled by or is under common control with the other. For this purpose control means the power, direct or indirect, of one Person to direct or cause direction of the management and policies of another, whether by contract, through voting securities or otherwise.  Bridge Note Investors  means Investors that purchased convertible bridge notes (Bridge Notes) and warrants of the Company in closings held on April 3, 2008 and April , 2008.  Closing  refers to that event which occurs when the Securities shall have been subscribed for, the funds representing the sale of a minimum of $12.5 million in aggregate purchase price for the Securities (including the aggregate principal amount and accrued interest of converted Bridge Notes) shall have cleared, and the Company shall have accepted the subscriptions.  Closing Date  means the date of the Closing.  Common Stock  shall be the Companys authorized common stock, as constituted on the date of this Agreement, any stock into which such common stock may thereafter be changed and any stock of the Company of any other class, which is not preferred as to dividends or assets over any other class of stock of the Company issued to the Investors of shares of such common stock upon any re-classification thereof.  Company Registration Expenses  shall mean bills or invoices (other than Selling Expenses) incident to the Companys performance of, or compliance with, this Agreement including, without limitation, all registration, filing and FINRA fees, fees and expenses of compliance with securities or blue sky laws, word processing, duplicating and printing expenses, messenger and delivery expenses, fees and disbursements of counsel for the Company and one counsel for the Investors in connection with each registration and the Companys independent public accountants including the expenses of any audit and/or cold comfort letter, all fees and expenses in connection with the Companys obligations under Section 3.1, if applicable, and other Persons retained by the Company.  Controlling Person  shall have the meaning set forth under Section 15 of the Securities Act.  Exchange Act  means the Securities Exchange Act of 1934, as amended.  Excluded Form  means a Form S-4 or Form S-8, pursuant to the Securities Act or any similar or successor form then in effect.  FINRA  means the Financial Industry Regulatory Authority, Inc.  Investors  means the Investors and any transferees or assignees who agree to become bound by the provisions of this Agreement in accordance with Section 9 hereof. Investors also refers to the Placement Agent and its assignees when referring to the offer and sale of Registrable Securities and other rights arising under Sections 2 and 3.  Offering  means the solicitation by the Placement Agent of Subscribers for the purchase of the Securities.  Original Purchase Price  means the purchase price for the Series C Preferred Stock initially paid by the Subscribers.  Person  means a corporation, an association, a partnership, a limited liability company, a joint venture, a trust, an organization, a business, an entity, an individual, a government or political subdivision thereof or a governmental body.  Placement Agent  shall mean Axiom Capital Management, Inc.  Placement Agent Agreement  shall mean the placement agent agreement, dated as of April 1, 2008, between the Placement Agent and the Company.  Placement Agent Warrants  shall mean the warrants to purchase shares of Common Stock issued to the Placement Agent pursuant to the Placement Agent Agreement.  Private Placement  shall mean the placement of the Securities by the Company through the Placement Agent pursuant to the Placement Agent Agreement. 2  Register, Registered and Registration  means a registration effected by preparing and filing a Registration Statement on a form approved by the SEC other than an Excluded Form in compliance with the Securities Act and the declaration of effectiveness ordering the effectiveness of such Registration Statement under the Securities Act.  Registrable Securities  means securities issued upon (i) exercise of the Warrants, (ii) exercise of the Placement Agent Warrants, (iii) any securities issued by way of liquidated damages under Section 2.1.2, (iv) up to 1,000,000 shares of Common Stock owned by Maneesh Pharmaceuticals Ltd. ( Maneesh ), prior to the date hereof, (v) 1,000,000 shares of Common Stock beneficially owned by, or issuable upon the exercise, conversion, or exchange of securities beneficially owned by Harcharan Singh as of the date hereof, and (vi) 1,000,000 shares of Common Stock beneficially owned by, or issuable upon the exercise, conversion, or exchange of securities beneficially owned by Ronald H. Lane, Ph.D, as of the date hereof. As to any Registrable Securities, once issued, such securities shall cease to be Registrable Securities when (A) a Registration Statement with respect to the sale of such securities shall have become effective under the Securities Act and such securities shall have been disposed of in accordance with such Registration Statement, (B) they shall have been sold to the public pursuant to Rule 144 (or any successor provision) under the Securities Act, (C) they shall have been otherwise transferred and the new certificates issued by the Company to the transferee do not bear a legend restricting further transfer and subsequent disposition of such shares shall not require registration or qualification under the Securities Act or any similar state law then in force, (D) they shall have ceased to be outstanding, or (D) they shall be available for sale without restriction pursuant to Rule 144 (or any successor provision) under the Securities Act.  Registration Statement  means one or more registration statements of the Company on Form S-3 (or any other form the Company is eligible to use) under the Securities Act registering all of the Registrable Securities, including any amendments or supplements thereto.  SEC  means the Securities and Exchange Commission or any other governmental body at the time administering the Securities Act.  Securities  means (i) [] 1 shares of Series C Preferred Stock, and (ii) warrants to purchase [] 2 shares of Common Stock.  Securities Act  means the Securities Act of 1933, as amended.  Selling Expenses  shall mean all underwriting discounts, brokerage fees and selling commissions applicable to the Registrable Securities registered.  Series C Preferred Stock  means shares of Series C Convertible Redeemable Preferred Stock, par value $0.001 per share issued by the Company.  Subscriber  means an accredited investor as defined under Rule 501 of the Securities Act, subscribing to purchase the Securities. 1 To be completed with actual share numbers at Closing. 2 To be completed with actual share numbers at Closing. 3  Warrants  means the warrants to purchase up to shares of Common Stock, granted by the Company at the Closing to Investors in connection with the closing of the Private Placement. 2.
